DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/590,171 is responsive to communications filed on 10/08/2020, in reply to the Non-Final Rejection of 06/15/2020. Currently, claims 1, 4-6, 8-18, and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that the claim has been amended to clarify that the equipment object comprises a sensor separate from the camera and communicatively connected to the controller, and wherein recognizing the event is based upon a signal received from the sensor. Restated, recognizing the event is based upon image data captured by the camera and a signal received from the sensor. The Applicant further submits that the teachings of Hutton do not disclose that the passenger boarding bridge includes a camera and a sensor, nor does it disclose that the processor 206 actuates an automated alignment operation based upon any sensor of the passenger boarding bridge, let alone the image data from the imager and a signal received from a separate sensor. As such, the Applicant submits that Hutton fails to teach or disclose each and every element of the claim. Applicant’s arguments, see Remarks, filed 10/08/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Schoenberger et al. (U.S. Patent No. 5,226,204).

In regard to claim 16, the Applicant submits similar arguments and amendments to those presented for claim 1. As such, the Applicant submits that Hutton fails to teach or disclose every element of the claim limitations. Applicant’s arguments, see Remarks, filed 10/08/2020, with respect to the rejection of claim 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the 

In regard to claims 4-6, 8-15, 17-18, and 20, these claims are either directly or indirectly dependent upon the independent claims 1 or 16. Since the independent claims have been rejected with a new grounds of rejection, the rejections of these claims shall be modified to incorporate the new grounds of rejection as well. Since the independent claims remain rejected, these claims are not in condition for allowance by virtue of their dependency.

In regard to claims 21-24, these claims have been newly added, and as such, their rejections can be found in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton.

In regard to claim 23, Hutton teaches an airport event recognition system (Hutton abstract noting a system and method for aligning a passenger boarding bridge to a doorway that is disposed along a lateral surface of an aircraft), comprising:
a camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway); and
a controller communicatively connected to the camera (Hutton paragraph 16 noting image data is provided from the imager to a processor of an automated bridge controller), the controller comprising a processor and logic (Hutton paragraph 18 noting processor 206, a processor of an automated bridge controller 208) that, when executed by the processor, causes the event recognition system to perform operations (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210), including:
recognizing a first event (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined) involving a first airport equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge) based upon image data captured by the camera (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined);
recognizing a second event involving a second airport equipment object based upon image data captured by the camera (Hutton paragraph 19 noting that after the first event (location of door is not determined, the door being the second object), a signal including the image data is sent to a receiver aboard the aircraft, and the display device displays the image data to be used with a user interface to provide an indication relating to the location of the doorway relative to the displayed image. As such, the providing of an indication is the second event involving the door, based upon the image data transmitted);
recognizing a third event based upon the first event and the second event (Hutton paragraph 19 noting the user interface provides to the transmitter an output signal including data relating to the indication provided, and the transmitter transmits the signal to the receiver 212, which receives the signal and provides an output signal to the processor. The processor then identifies the feature indicative of the location of the doorway. Thus, the transmitting the indication back to the processor for further processing is the 3rd event, based on the first event (door not found) and the second event (indication of the door provided);
executing an event procedure based upon the third event (Hutton paragraph 19 noting once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208), the event procedure comprising controlling the first airport equipment object (Hutton paragraph 19 noting once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208); and
transmitting the image data to a network-based client (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other remote location) based upon the third event (Hutton paragraph 19 noting If the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to a receiver 214 aboard the aircraft.  An output signal is provided from the receiver 214 to the display device 216.  The display device displays the image data in a human intelligible form to the user aboard the aircraft.  The user aboard the aircraft, such as for instance the aircraft pilot, uses the user interface 218 disposed aboard the aircraft to provide an indication relating to the location of the doorway relative to the displayed image).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-12, 14-18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton, in view of Schoenberger et al. (U.S. Patent No. 5,226,204), hereinafter referred to as Schoenberger.

In regard to claim 1, Hutton teaches an event recognition system (Hutton abstract noting a system and method for aligning a passenger boarding bridge to a doorway that is disposed along a lateral surface of an aircraft), comprising:
a camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway); and
a controller communicatively connected to the camera (Hutton paragraph 16 noting image data is provided from the imager to a processor of an automated bridge controller), the controller comprising a processor and logic (Hutton paragraph 18 noting processor 206, a processor of an automated bridge controller 208) that, when executed by the processor, causes the event recognition system to perform operations (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210) including:
recognizing an event (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined) involving an airport equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge) based upon image data captured by the camera (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined);
executing an event procedure based upon the event (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image. The user interface 218 provides to the transmitter 220 an output signal, including data relating to the indication provided by the user aboard the aircraft, which is then transmitted back to the processor. The processor 206 then identifies the feature indicative of a location of the doorway in dependence upon the indication from the user and the data relating to the image of the lateral surface. Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208), the event procedure comprising controlling the airport equipment object (Hutton paragraph 19 noting once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208); and
transmitting the image data to a network-based client (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other remote location) based upon the event (Hutton paragraph 19 noting If the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to a receiver 214 aboard the aircraft.  An output signal is provided from the receiver 214 to the display device 216.  The display device displays the image data in a human intelligible form to the user aboard the aircraft.  The user aboard the aircraft, such as for instance the aircraft pilot, uses the user interface 218 disposed aboard the aircraft to provide an indication relating to the location of the doorway relative to the displayed image).
wherein the airport equipment object comprises a sensor separate from the camera and communicatively connected to the controller, and wherein recognizing the event is based upon a signal received from the sensor.
In the same field of endeavor, Schoenberger teaches wherein the airport equipment object comprises a sensor (Schoenberger column 7, lines 7-18 noting the apparatus uses sensors to determine the relative position of the different components of the passenger loading bridge) separate from the camera (Schoenberger column 8 noting the sensors exist in addition to the cameras 8, 18) and communicatively connected to the controller (Schoenberger column 6, lines 40-67 noting computers 19, 23 which control based on algorithms using position information from the loading bridge components received from the sensors) , and wherein recognizing the event is based upon a signal received from the sensor (Schoenberger column 7, lines 7-18 noting use of sensors to determine the relative position of the different components of the passenger loading bridge.  By keeping track of where it was, its trajectory is easily calculated.  This trajectory can be displayed to the operator.  The disclosed apparatus can also predict the future trajectory based upon the operator's inputs, or planned commands in the full automatic mode).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger, because both disclosures relate to the field of control systems used to align a motorized passenger bridge to an airplane doorway through the use of a system comprising at least one camera, and a user interface for an operator to issue commands to the system in order to align the bridge. The teachings of Schoenberger would benefit the teachings of Hutton by integrating additional sensors into the alignment process for further precision, and to increase the amount of information available during the process. Thus, modified to incorporate the teachings of Schoenberger, the teachings of Hutton include all of the limitations presented in claim 1.

In regard to claim 4, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein controlling the airport equipment object (Hutton paragraph 19 noting actuating an automated alignment operation of the automated bridge controller 208) includes at least one of braking, steering, or moving the airport equipment object (Hutton 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein recognizing the event comprises recognizing an identity of objects in the image data (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined).
However, Hutton does not expressly disclose the airport equipment object in the image data.
In the same field of endeavor, Schoenberger teaches the airport equipment object in the image data (Schoenberger abstract noting a control apparatus for aligning a passenger bridge to a door in a vehicle including a video from a camera that has a graphical representation of the relative position of the passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the airport equipment object is a first airport equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge), and
wherein recognizing the event (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then comprises:
determining, from the image data, a parameter of a first data set (Hutton paragraph 19 noting the imager 204 provides image data to the processor 206.  The processor 206 processes the image data to identify a feature indicative of a location of the doorway of the aircraft), the parameter being selected from the group consisting of: 
a size of a second airport equipment object, a shape of the second airport equipment object, a position of the second airport equipment object, a physical condition of the second airport equipment object, a trajectory of the second airport equipment object, a travel path of the second airport equipment object, a velocity of the second airport equipment object, an acceleration or a deceleration of the second airport equipment object, a distance of the second airport equipment object from the first airport equipment object, and a registration marker of the second airport equipment object (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft. Thus, this feature corresponds to the “position of the second equipment object” in the claim limitation), and
comparing the parameter of the first data set (location of the doorway within the image data) with a corresponding second parameter of a second data set, wherein the corresponding second parameter is retrieved from a reference source (Hutton paragraph 24 noting the displayed image data 300 corresponds to image data that has been processed by the processor 206 in an effort to identify the feature indicative of a location of the doorway 302.  The displayed image data 300 may, for example, correspond to a portion of the lateral surface of the aircraft within which the doorway 302 is expected.  In the instant example, the doorway 302 does not appear in the displayed image data 300, which may be the case if the aircraft model has been incorrectly identified or incorrectly entered from a flight database. Thus, the reference source is the flight database used to choose an aircraft model to create an expected location of the doorway. In the event of the doorway location not being found (the detected event) the feature of the location of the doorway in the image data (which isn’t present) has been compared to the expected position of the location feature from the flight database), 
wherein recognizing the event (Hutton paragraph 24 noting the doorway not appearing in the displayed image data) is based upon the parameter of the first data set (location of the doorway in the image data) deviating from the corresponding second parameter of the second data set (Hutton paragraph 24 noting an expected location of the doorway based upon information of a doorway location from a flight database. Thus, the reference source is the flight database used to choose an aircraft model to create an expected location of the doorway. In the event of the doorway location not being found (the detected event) the feature of the location of the doorway in the image data (which isn’t present) has been compared to the expected position of the location feature from the flight database).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 8, Hutton and Schoenberger teach all of the limitations of claim 6 as discussed above. In addition, Hutton teaches wherein the first airport equipment object is selected from the group consisting of: a passenger boarding bridge, a pre-conditioned air unit, a ground power unit, and a ground support equipment (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge), 
wherein the second airport equipment object is an aircraft or a rotorcraft (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 9, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the network-based client is configured to display the image data (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other on a user interface (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image) comprising a first window (Hutton Figs. 3a-3c showing the image data displayed in a window on a user interface).
However, Hutton does not expressly disclose a second window.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.
Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface to the user could be displayed in multiple windows, rather than one window, as it has been held that constructing a formerly integral element into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. As such, it would have been obvious, to a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface of Hutton as shown in Figs. 3a-3c could be placed in different windows, for example the image data in one window, and the control buttons 308, 310, 312 in a separate window. Thus, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Hutton and Schoenberger include all of the limitations presented in claim 9.

In regard to claim 10, Hutton and Schoenberger teach all of the limitations of claim 9 as discussed above. In addition, Hutton teaches wherein the first window is configured to display the image data (Hutton Figs. 3a-3c showing the image data displayed in a window on a user interface) and the window is configured to display operating information related to the airport equipment object (Hutton Figs. 3a-3c showing control buttons 308, 310, and 312 which control operations of the procedure used to align the boarding bridge with the airplane doorway, and are thus related to the equipment object; and Hutton paragraph 21 noting optionally, the user interface 218 includes an "emergency stop button" that remains active during the automated alignment function.  In this way, the user may continue to 
However, Hutton does not expressly disclose that the operating information related to the equipment object is displayed in the second window.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.
Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface to the user could be displayed in multiple windows, rather than one window, as it has been held that constructing a formerly integral element into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. As such, it would have been obvious, to a person having ordinary skill in the art before the effective filing date, that information displayed on the user interface of Hutton as shown in Figs. 3a-3c could be placed in different windows, for example the image data in one window, and the control buttons 308, 310, 312 (and the optional emergency stop button) in a separate window. Thus, modified to incorporate that which would have been obvious to a person having ordinary skill in the art, the teachings of Hutton and Schoenberger include all of the limitations presented in claim 10.

In regard to claim 11, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the event procedure comprises at least one of: capturing additional image data from the camera; instructing the camera to follow a pre-defined path; manipulating an industrial device; manipulating an electronic device; manipulating a physical gateway; activating an alarm; or communicating with a remote system (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image. The user interface 218 provides to the transmitter 220 an output signal, including data relating to the indication provided by the user aboard the aircraft, which is 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the camera is a first camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway), and wherein recognizing the event comprises capturing (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of a location of the doorway; and noting if the location of the doorway is not determined) a first perspective of a second airport equipment object with the first camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway).
	However, Hutton does not expressly disclose capturing a second perspective of the second airport equipment object with a second camera.
In the same field of endeavor, Schoenberger teaches capturing a second perspective of the second airport equipment object with a second camera (Schoenberger column 8, lines 49-68 noting apparatus generally will include one or two cameras 8 and 18; that the two cameras have different perspectives; and views from these two cameras are sufficient for an operator located at a remote central station to dock the passenger loading bridge).


In regard to claim 14, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches further comprising the airport equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 15, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein controlling the airport equipment object (Hutton paragraph 19 noting Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208) comprises controlling the airport equipment object via the network-based client (Hutton paragraph 19 noting the processor 206 identifies the feature indicative of the location of the doorway in dependence upon the indication from the user and the data relating to the image of the lateral surface. Thus it can be seen that the indications from the user using the remote user interface (via the network-based client) are used in the process of controlling the alignment operation).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 16, Hutton teaches a method for controlling an airport equipment object (Hutton abstract noting a system and method for aligning a passenger boarding bridge to a doorway that is disposed along a lateral surface of an aircraft), the method comprising:
capturing image data with a camera (Hutton paragraph 19 noting imager 204 for capturing an image of a lateral surface of an aircraft including a doorway);
recognizing an event based upon the image data (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined);
controlling the airport equipment object based upon the event (Hutton paragraph 19 noting when the doorway location is not determined, a procedure is executed including transmitting the image data to a display for a user to use a user interface to provide an indication relating to the location of the doorway relative to the displayed image. Once the location of the doorway is determined, to within known threshold tolerances, then the processor 206 provides a signal for actuating an automated alignment operation of the automated bridge controller 208); and
displaying the image data on a network-based client (Hutton paragraph 17 noting that the image displayed to a user to assist in alignment may be sent to a user at a remote location, such as located in a control room within the airport terminal, or other remote location).
However, Hutton does not expressly disclose based upon a signal received from a sensor of the airport equipment object, the sensor being separate from the camera.
In the same field of endeavor, Schoenberger teaches based upon a signal received from a sensor of the airport equipment object (Schoenberger column 7, lines 7-18 noting use of sensors to determine the relative position of the different components of the passenger loading bridge.  By keeping track of where it was, its trajectory is easily calculated.  This trajectory can be displayed to the operator.  The disclosed apparatus can also predict the future trajectory based upon the operator's inputs, or planned commands in the full automatic mode), the sensor being separate from the camera (Schoenberger column 8 noting the sensors exist in addition to the cameras 8, 18).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 17, Hutton and Schoenberger teach all of the limitations of claim 16 as discussed above. In addition, Hutton teaches wherein the airport equipment object is a first airport equipment object (Hutton paragraph 18, and Fig. 2 noting the passenger boarding bridge), and
wherein recognizing the event (Hutton paragraph 19 noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210, which then wirelessly transmits a signal including the image data to the receiver 214 aboard the aircraft. Thus, the event being recognized is when the location of the door is not determined) comprises:
determining, from the image data, a parameter of a first data set (Hutton paragraph 19 noting the imager 204 provides image data to the processor 206.  The processor 206 processes the image data to identify a feature indicative of a location of the doorway of the aircraft), the parameter being selected from the group consisting of: 
a size of a second airport equipment object, a shape of the second airport equipment object, a position of the second airport equipment object, a physical condition of the second airport equipment object, a trajectory of the second airport equipment object, a travel path of the second airport equipment object, a velocity of the second airport equipment object, an acceleration or a deceleration of the second airport equipment object, a distance of the second airport equipment object from the first airport equipment object, and a registration marker of the second airport equipment object (Hutton paragraph 19 noting processing the image data to identify a feature indicative of a location of the doorway of the aircraft. Thus, this feature corresponds to the “position of the second equipment object” in the claim limitation), and
comparing the parameter of the first data set (location of the doorway within the image data) with a corresponding second parameter of a second data set, wherein the corresponding second parameter is retrieved from a reference source (Hutton paragraph 24 noting the displayed image data 300 corresponds to image data that has been processed by the processor 206 in an effort to identify the feature indicative of a location of the doorway 302.  The displayed image data 300 may, for example, correspond to a portion of the lateral surface of the aircraft within which the doorway 302 is expected.  In the instant example, the doorway 302 does not appear in the displayed image data 300, which may be the case if the aircraft model has been incorrectly identified or incorrectly entered from a flight database. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Hutton and Schoenberger teach all of the limitations of claim 17 as discussed above. In addition, Hutton teaches wherein recognizing the event (Hutton paragraph 24 noting the doorway not appearing in the displayed image data) is based upon the parameter of the first data set (location of the doorway in the image data) deviating from the corresponding second parameter of the second data set (Hutton paragraph 24 noting an expected location of the doorway based upon information of a doorway location from a flight database. Thus, the reference source is the flight database used to choose an aircraft model to create an expected location of the doorway. In the event of the doorway location not being found (the detected event) the feature of the location of the doorway in the image data (which isn’t present) has been compared to the expected position of the location feature from the flight database).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 20, Hutton and Schoenberger teach all of the limitations of claim 17 as discussed above. In addition, Hutton teaches wherein controlling the airport equipment object (Hutton paragraph 19 noting actuating an automated alignment operation of the automated bridge controller 208) includes at least one of braking, steering, or moving the airport equipment object (Hutton paragraph 16 noting aligning an aircraft-engaging end of a passenger boarding bridge to a doorway. 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 21, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the controller comprises logic that, when executed by the processor, causes the event recognition system to perform operations (Hutton paragraph 19 noting processor 206 processes the image data to identify a feature indicative of the location of the doorway; and noting if the location of the doorway is not determined, then the processor provides a signal including image data to the transmitter 210) including:
recognizing a second event involving a second equipment object  based upon image data captured by the camera (Hutton paragraph 19 noting that after the first event (location of door is not determined, the door being the second object), a signal including the image data is sent to a receiver aboard the aircraft, and the display device displays the image data to be used with a user interface to provide an indication relating to the location of the doorway relative to the displayed image. As such, the providing of an indication is the second event involving the door, based upon the image data transmitted), and
recognizing a third event based upon the event and the second event (Hutton paragraph 19 noting the user interface provides to the transmitter an output signal including data relating to the indication provided, and the transmitter transmits the signal to the receiver 212, which receives the signal and provides an output signal to the processor. The processor then identifies the feature indicative of the location of the doorway. Thus, the transmitting the indication back to the processor for further processing is the 3rd event, based on the first event (door not found) and the second event (indication of the door provided).


In regard to claim 22, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. In addition, Hutton teaches wherein the camera is mounted on the equipment object (Hutton paragraph 19 noting the imager is disposed at the aircraft-engaging end of the passenger boarding bridge, or at some other location such as along a terminal building wall near the passenger boarding bridge).
However, Hutton does not expressly disclose wherein the sensor is mounted on the equipment object.
In the same field of endeavor, Schoenberger teaches wherein the sensor is mounted on the equipment object (Schoenberger claim 1 noting said sensors mounted on the rotatably connected end of the motorized passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.

In regard to claim 24, Hutton teaches all of the limitations presented in claim 23 as discussed above. In addition, Hutton teaches wherein the camera is mounted on the equipment object (Hutton paragraph 19 noting the imager is disposed at the aircraft-engaging end of the passenger boarding bridge, or at some other location such as along a terminal building wall near the passenger boarding bridge).
However, Hutton does not expressly disclose wherein the first airport equipment object comprises a sensor separate from the camera and communicatively connected to the controller, wherein recognizing the first event is based upon a signal received from the sensor, wherein the sensor is mounted on the equipment object.
wherein the first airport equipment object comprises a sensor (Schoenberger column 7, lines 7-18 noting the apparatus uses sensors to determine the relative position of the different components of the passenger loading bridge) separate from the camera (Schoenberger column 8 noting the sensors exist in addition to the cameras 8, 18) and communicatively connected to the controller (Schoenberger column 6, lines 40-67 noting computers 19, 23 which control based on algorithms using position information from the loading bridge components received from the sensors), wherein recognizing the first event is based upon a signal received from the sensor (Schoenberger column 7, lines 7-18 noting use of sensors to determine the relative position of the different components of the passenger loading bridge.  By keeping track of where it was, its trajectory is easily calculated.  This trajectory can be displayed to the operator.  The disclosed apparatus can also predict the future trajectory based upon the operator's inputs, or planned commands in the full automatic mode), and wherein the sensor is mounted on the equipment object (Schoenberger claim 1 noting said sensors mounted on the rotatably connected end of the motorized passenger loading bridge).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hutton (U.S. Publication No. 2006/0288503), hereinafter referred to as Hutton, in view of Schoenberger et al. (U.S. Patent No. 5,226,204), hereinafter referred to as Schoenberger, and in further view of McCabe et al. (U.S. Publication No. 2012/0239224), hereinafter referred to as McCabe.

In regard to claim 13, Hutton and Schoenberger teach all of the limitations of claim 1 as discussed above. However, Hutton does not expressly disclose a messaging hub communicatively connected to the network-based client and configured to transmit the image data as encoded data to a second network-based client; and a video frame transmission service communicatively connected to the messaging hub and configured to selectively connect with the camera for a time period that is based upon a request received from the network-based client. 
In the same field of endeavor, McCabe teaches a messaging hub (McCabe paragraph 57 noting communication system 102) communicatively connected (McCabe paragraph 50 noting data then are transmitted by the wireless communicator 67 in a message to the warehouse communication system 102 through message conveyed to the asset management computer 104) to the network-based client (McCabe paragraph 57 noting images can be transferred via the communication system 102 to the asset management computer 104 to display those images for viewing by a human operator) and configured to transmit the image data as encoded data to a second network-based client (McCabe paragraph 32 noting asset management computer 104 also communicates via the Internet 110 or other communication link to other warehouse management computer systems, which execute software for storing, analyzing and reporting the operating information pertaining to the industrial vehicles); and
a video frame transmission service communicatively connected to the messaging hub (McCabe paragraph 57 noting images can be transferred via the communication system 102 to the asset management computer 104 to display those images for viewing by a human operator) and configured to selectively connect with the camera for a time period that is based upon a request received from the network-based client (McCabe paragraph 57 noting image transfer may occur in response to a command issued by the asset management computer to the industrial vehicle 10 or upon occurrence of a predefined event; and noting ability to send a command message from the computer 104 to the particular industrial vehicle 10 requesting that the present image from the vehicle camera 76 be transmitted to the asset management computer.  Upon receipt, the asset management computer 104 displays the image on a video monitor).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton with the teachings of Schoenberger for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Hutton and Schoenberger with the teachings of McCabe because both disclosures relate to systems that involve equipment objects that perform automated processes, and upon determination of predefined events, the equipment can send .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Truscott – U.S. Patent No. 9,746,846
Tan et al. – U.S. Publication No. 2018/0354650

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488